DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art fails to specifically teach or fairly suggest a coherent burst mode receiver, comprising: a processor configured to receive a burst-mode digital data stream transmitted over a communication channel of a communication network; and a memory having computer-executable instructions encoded therein, which, when executed by the processor, cause the processor to structure the received burst-mode digital data stream into a formatted data stream, including: a data header portion including at least one single-polarization signal data sequence and a training sequence; and a data payload portion including a demodulated data sequence, wherein the demodulated data sequence comprises payload data from the data stream that has been demodulated based on the data header portion.
Specifically, the closest prior art identified by Examiner, e.g. US 10038498 B1, US 20180034579 A1, US 20170338893 A1, US 20170279531 A1, and US 20170149502 A1, each fail to teach or fairly suggest the concept of a data header portion including at least one single-polarization signal data sequence and a training sequence where the data payload portion of the frame is demodulated based on the data header portion.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AGUSTIN BELLO whose telephone number is (571)272-3026. The examiner can normally be reached Monday through Friday, 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Payne can be reached on (571)272-3024. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/AGUSTIN BELLO/Primary Examiner, Art Unit 2637